United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventors: Bhargava et al.			:
Application No. 16/418,371			:		Decision on Petition under
Filing Date: May 21, 2019			:		37 C.F.R. § 1.55(e)		
Attorney Docket No. 0502-0465		:


This is a decision on the petition filed May 19, 2022, which is being treated as a petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), and/or 35 U.S.C. § 365(a) or (b), for the benefit of priority to the filing date of foreign Application No. 201841019106 filed in India on May 22, 2018.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

Background

Application numbers for patent applications filed in India after 2015 consist of 12 digits without any spaces.1  Application No. 201841019106 was filed in India on May 22, 2018.

The application was filed with an application data sheet (“ADS”) including two erroneous claims to the same Indian application.  The foreign priority claims include the following information: 

	         	Application Number		Filing Date

	(1)	20184109106			May 22, 2018
	(2)	2018 4109106			November 30, 2018
	
The first priority claim incorrectly identifies the application number (omits a digit).

The second priority claim incorrectly identifies the application number (omits a digit and adds a space) and incorrectly identifies the foreign filing date.

The Office issued a filing receipt including the priority claims, as set forth in the ADS, on      May 31, 2019.

A certified copy of the foreign application was filed on September 3, 2019.  

The Office issued a Notice of Allowance on April 26, 2022.

The Office issued a communication titled “Foreign Priority Acknowledgement” on May 17, 2022.  The communication incorrectly states the Office has not received a certified copy of Indian Application No. 201841019106.

The petition and a corrected ADS were filed on May 19, 2022.

The issue fee was paid on July 17, 2022.

Discussion

A petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed claim for priority under 35 C.F.R. § 1.55 requires:

(1)	An application data sheet in compliance with 37 C.F.R. § 1.76 including a priority claim to the foreign application, which identifies the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, unless previously submitted;
	(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3)	A statement that the entire delay between the date the claim was due under         37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.2 

The petition includes the required petition fee.  The petition does not include an acceptable corrected ADS or the required statement of delay.

The Corrected ADS is Unacceptable.

The corrected ADS seeks to delete the priority claims set forth in the original ADS.  

The corrected ADS is acceptable to the extent applicant seeks to delete the improper priority claims.

The corrected ADS seeks to add two priority claims to the foreign application.  The first priority claim to be added is proper because the priority claim includes the correct application number and correct filing date.
The second priority claim is not acceptable.  The second priority claim is directed to the same application as the first priority claim, includes an unnecessary space in the application number, and incorrectly identifies the filing date of the foreign application.

Any renewed petition filed in response to this decision should include a new corrected ADS that deletes the priority claims in the original ADS and only adds one priority claim to the foreign application.

Delay in the Submission of the Petition

The petition consists of a completed PTO/SB/445 form, which may be used for a petition under 37 C.F.R. § 1.78(c).  However, a petition under 37 C.F.R. § 1.78(c) is not necessary because the corrected ADS is not seeking to add a late benefit claim to a provisional application.  A petition under 37 C.F.R. § 1.55(e) is necessary to add a late foreign priority claim.

As a result of the submission of the 37 C.F.R. § 1.78(c) form, the petition does not state the entire delay between the date the claim was due under 37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.  Any renewed petition must state the entire delay between the date the claim was due under 37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.3  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.4

The instant petition was filed on May 19, 2022, which is more than two years after the expiration of the time period to file a priority claim t the foreign application.  Therefore, the Office is requesting information concerning the delay in the submission of the priority claim.  

Any renewed petition should identify the approximate date applicant or applicant’s counsel first discovered the priority information in the original ADS included one or more errors.  If the petition was not filed promptly after the date, the renewed petition should include an explanation for the delay in filing the petition.


The Impact Payment of the Issue Fee has on Filing a Renewed Petition

The issue fee was paid on July 17, 2022.

If a renewed petition is filed prior to issuance of the application as a patent, the renewed   petition must include a request for continued examination (“RCE”), a grantable petition to withdraw   from issue, and a new corrected ADS.  The petition to withdraw from issue may be filed as an   e-petition with the RCE and renewed petition submitted during the process of filing the e-petition.5  The Office strongly recommends the petition be filed as an e-petition in order to ensure the petition is granted prior to the application issuing as a patent.  

If a renewed petition is filed after issuance of the patent, the request must be accompanied by a request for a certificate of correction, the required fee for the request, and a new corrected ADS.6  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.7  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

The Office of Data Management will be informed of this decision, and the application will be issued as a patent in due course absent the timely submission of a grantable petition to withdraw from issue.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Numbering System - India, https://www.epo.org/searching-for-patents/helpful-resources/asian/india/numbering.html, last visited August 25, 2022.
        2 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.55(e)(4).
        
        3 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        4 Id. at 12223.
        5 A Quick Start Guide providing guidance pertaining to the submission of e-petitions can be found at: https://www.uspto.gov/sites/default/files/patents/process/file/efs/guidance/epetition-quickstart.pdf.
        6 An original or renewed petition under 37 C.F.R. § 1.78 filed after issuance of a patent must be submitted as part of a reissue application if (1) the application was examined under the First-Inventor-To-File (“FITF”) provisions of the Leahy-Smith America Invents Act (“AIA ”), (2) the applicant is seeking to add a benefit claim to one or more applications that have a filing date prior to March 16, 2013, and (3) the desired change to the benefit information will result in all of the claims having an effective date prior to March 16, 2013.  The Office notes the instant application was not examined under the FITF provisions of the AIA .
        7 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.